Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 02/24/2021.  Claims 1, 14 and 19 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 14, and 19 are independent claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 20110010640 A1) and further in view of Page (US 20150019999 A1).
Referring to claims 1 and 14, Fox discloses a set of one or more computing devices, in aggregate  comprising: 
[0047] of Fox, processor) and 
one or more computer-readable storage media comprising computer-executable instructions which, when executed by the one or more processing units, cause the set of computing devices to: 
detect a first activity on a document; ([0043] and Fig. 6 of Fox, group leader indicate activity of “displaying” the content)
generate a first activity indicator corresponding to the first activity; (The current Specification does not give “activity indicator” any special meaning besides that the “activity indicators” indicative of certain action, such as described in [0029] of the current Specification, hence Examiner will interpret it as a pure indication of a user input.  [0043] and Fig. 6 of Fox, group leader indicate activity of “displaying” the content and activity indicator being content is “displayed” at step 610)
distribute the first activity indicator to a first plurality of user workspaces ([0043] and Fig. 6 of Fox, and further discloses in [0008] of Fox, where the content of displacing activity is shared with other users and other users can have different stations/computers [0028] of Fox)
receive, subsequent to the distributing the first activity indicator to the first plurality of user workspaces, a request for activity indicators that are in a first user workspace; ([0044] and Fig. 6 of Fox, receive, request for displaying that are in another user/second user) and 
provide, from the first user workspace in response to the request, the provided activity indicators including the first activity indicator. ([0044] and Fig. 6 of Fox, provide the request for display the content from second user, the indicator of “display” content including the first activity indicator above, e.g., “displaying” content by the group leader to share within the collaboration)
Fox does not specifically disclose “at least some of the first plurality of user workspaces being co-located at a central workspace store; store, in each individual user workspace of the first plurality of user workspaces, the first activity indicator;” and “activity indicators stored at the first user workspace when the request is received.”
at least some of the first plurality of user workspaces being co-located at a central workspace store; store, in each individual user workspace of the first plurality of user workspaces, the first activity indicator and activity indicators stored at the first user workspace when the request is received (Figs. 18-19 and [[0095]-[0099] of Page, some of the user workspaces being co-located at a central workspace store/collaborated page, where the activity indicators, such as indicators A-F stored on user B’s workspace that indicates what the other users are doing/acting on, such as each of the letter represent what each of the remote user is doing and where they are of the shared/collaborated interface.  Further, Fig. 19 and [0097]-[0100] of Page discloses user’s behavior on their interface/workspace is updated real time and using different indicators, such as a message bubble for “shoutout” feature that shows a comment 1903 or 1905 associated with user F which indicates how many times the endless scroll feature has been invoked by user F, these information of activity are fetched from each user’s workspace in real time to update the combined/collaborated workspace)
Fox and Page are analogous art because both references concern collaborating/sharing editing of an electronic documents by a plurality of users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fox’s a plurality of users to share/edit electronic document via a document sharing system with collaborated workspace with individual activity indictors taught by Page.  The motivation for doing so would have been to allow document collaboration between different remote users to accumulate and share viewing experience rapidly.  [0005] of Page. 	
Referring to claim 2, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to select the first plurality of user workspaces based on the detected first activity, wherein, if the first activity is who differs from a user who created the document, then the first plurality of user workspaces comprises a user workspace corresponding to the first user and a user workspace corresponding to the user who created the document.  ([0043] and Fig. 6 of Fox, group leader indicate activity of “displaying” the content and have control over how the document is displayed/under BRI “created” and another user who can associate/disassociate him/herself from the group and different from the group leader who created/displayed/opened the document) 	Referring to claims 3 and 15, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to select the first plurality of user workspaces based on the detected first activity, wherein, if the first activity is an edit of the document by a first user who differs from a user who created the document, then the first plurality of user workspaces comprises a user workspace corresponding to the first user, a user workspace corresponding to the user who created the document, and one or more user workspaces corresponding to one or more users who have previously opened the document. ([0019] of Fox, the leader Joe's instructions 110 can include edits to the section of the code being discussed by the team, while at the same time, Thomas's instructions 160 can include editing another portion of content 115 from Thomas’ computer, where Thomas is different from Leader Joe)

Referring to claim 5, Fox in view of Page disclose the set of computing devices of claim 3, wherein the users who have previously opened the document are only those that have previously edited the document as well. ([0019] of Fox, the leader Joe's instructions 110 can include edits to the section of the code being discussed by the team, while at the same time, Thomas's instructions 160 can include editing another portion of content 115 from Thomas’ computer.  Here, editing a document requires the user being able to “open” the document/content, such as [0040]-[0043] and Fig. 5 of Fox, a second user’s editing is seen by other people in the group, such as Anna, Mary, etc…)
 	Referring to claim 6, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to select the first plurality of user workspaces based on the detected first activity, wherein, if the first activity is a comment on content of the document by a first user, then the first plurality of user workspaces comprises a user workspace corresponding to the first user, a user workspace corresponding to a user who created the document, and one or more user workspaces corresponding to one or more users who have previously opened the document. ([0034] of the current Specification, “a user providing comments within a document, such as through such commenting functionality, can be treated in a manner analogous to that detailed above with respect to any other form of document content editing”.  Hence, “comment” on content is the same as “edit” on content.  [0019] of Fox, the leader Joe's instructions 110 can include edits to the section of the code being discussed by the team, while at the same time, Thomas's instructions 160 can include editing another portion of content 115 from Thomas’ computer) 	Referring to claims 7 and 16, Fox in view of Page disclose the set of computing devices of claim 6, wherein the one or more computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to: generate a second activity indicator corresponding to the first activity if the first activity is a comment reply to a second user; and distribute the second activity indicator to a user workspace corresponding to the second user; the user workspace corresponding to the second user also having had the first activity indicator distributed to it. ([0040]-[0043] and Fig. 5 of Fox, a second user’s editing is seen by other people in the group, such as Anna, Mary, etc…) 	Referring to claim 8, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to select the first plurality of user workspaces based on the detected first activity, wherein, if the first activity is a directed mention directed to a second user by a first user, then the first plurality of user workspaces comprises a user workspace corresponding to the first user, a user workspace corresponding to the second user, a user workspace corresponding to a user who created the document, and one or more user workspaces corresponding to one or more users who have previously opened the document. ([0019] of Fox, the leader Joe's instructions 110 can include edits to the section of the code being discussed by the team, while at the same time, Thomas's instructions 160 can include editing another portion of content 115 from Thomas’ computer.  Here, editing a document requires the user being able to “open” the document/content, such as [0040]-[0043] and Fig. 5 of Fox, a second user’s editing is seen by other people in the group, such as Anna, Mary, etc…) 	Referring to claim 9, Fox in view of Page disclose the set of computing devices of claim 8, wherein the one or more computer-readable media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to: generate a second activity indicator corresponding to the first activity if the first activity is the directed mention; and distribute the second activity indicator to a user workspace corresponding to the second user; the user workspace corresponding to the second user also having the first activity indicator distributed to it. ([0026] of Fox, leader Joe can modify other users’ right to co-browse and/or co-edit of the content in the collaborating environment hence, in order to limit other user’s permission, e.g., Thomas for editing the document, there is a “direct mention” of Thomas and Joe can take the permission away and Joe being the person who “created” the document/content) 	Referring to claim 10, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to select the first plurality of user workspaces based on the detected first activity, wherein, if the first activity is a sharing of the document with a second user who differs from a user who created the document, then the first plurality of user workspaces comprises a user workspace corresponding to the second user and a user workspace corresponding to the user who created the document. ([0044] and Fig. 6 of Fox, provide the request for display the content from second user, the indicator of “display” content including the first activity indicator above, e.g., “displaying” content by the group leader to share within the collaboration and further [0043] and Fig. 6 of Fox, group leader indicate activity of “displaying” the content and have control over how the document is displayed/under BRI “created” and another user who can associate/disassociate him/herself from the group and different from the group leader who created/displayed/opened the document)

Referring to claim 11, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units, cause the set of computing devices to select the first plurality of user workspaces based on the detected first activity, wherein, if the first activity is a revoking of a second user's permission to access the document, then the first plurality of user workspaces comprises a user workspace corresponding to the second user and a user workspace [0026] of Fox, leader Joe can modify other users’ right to co-browse and/or co-edit of the content in the collaborating environment)
 	Referring to claim 19, Fox discloses a system comprising: 
a first server computing device comprising: 
one or more first server processing units; ([0047] of Fox, processor) and 
one or more first server computer-readable storage media comprising computer-executable instructions which, when executed by the one or more first server processing units, cause the first server computing device to: 
detect a first activity on a document on a client computing device; ([0043] and Fig. 6 of Fox, group leader indicate activity of “displaying” the content and [0008] of Fox, where the content of displacing activity is shared with other users and other users can have different stations/computers [0028] of Fox)
generate a first activity indicator corresponding to the first activity; ([0043] and Fig. 6 of Fox, group leader indicate activity of “displaying” the content and activity indicator being content is “displayed” at step 610) and 
distribute the first activity indicator to a first plurality of user workspaces; ([0043] and Fig. 6 of Fox, and further discloses in [0008] of Fox, where the content of displacing activity is shared with other users and other users can have different stations/computers [0028] of Fox) and 
a first client computing device comprising: 
a display device; one or more first client processing units; and one or more first client computer-readable storage media comprising computer-executable instructions which, when executed by the one or more client processing units, ([0043] and Fig. 6 of Fox, and further discloses in [0008] of Fox, where the content of displacing activity is shared with other users and other users can have different stations/computers [0028] of Fox) cause the client computing device to: 
the first user workspace being one of the first plurality of user workspaces; ([0044] and Fig. 6 of Fox, receive, request for displaying that are in another user/second user) and 
generate, on the display device, a user interface visually presenting recent document activity based at least in part on activity indicators obtained from the first user workspace, the recent document activity comprising the first activity.  ([0044] and Fig. 6 of Fox, provide the request for display the content from second user, the indicator of “display” content including the first activity indicator above, e.g., “displaying” content by the group leader to share within the collaboration)
Fox does not specifically disclose “at least some of the first plurality of user workspaces being co-located on the first server computing device” and “obtain the first activity indicator from a first user workspace on the first server computing device.”
However, Page discloses at least some of the first plurality of user workspaces being co-located on the first server computing device” and “obtain the first activity indicator from a first user workspace on the first server computing device.” (Figs. 18-19 and [[0095]-[0099] of Page, some of the user workspaces being co-located at a central workspace store/collaborated page, where the activity indicators, such as indicators A-F stored on user B’s workspace that indicates what the other users are doing/acting on, such as each of the letter represent what each of the remote user is doing and where they are of the shared/collaborated interface.  Further, Fig. 19 and [0097]-[0100] of Page discloses user’s behavior on their interface/workspace is updated real time and using different indicators, such as a message bubble for “shoutout” feature that shows a comment 1903 or 1905 associated with user F which indicates how many times the endless scroll feature has been invoked by user F, these information of activity are fetched from each user’s workspace in real time to update the combined/collaborated workspace)
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 20110010640 A1) and further in view of Page (US 20150019999 A1) in view of Chanda et al (US 20180063050 A1).
Referring to claim 4, Fox in view of Page disclose the set of computing devices of claim 3.  Fox in view of Page do not specifically disclose “wherein the users who have previously opened the document are only those that have previously opened the document within a predetermined past amount of time.”

Fox and Page and Chanda are analogous art because both references concern collaborating/sharing editing of an electronic documents by a plurality of users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fox’s a plurality of users to share/edit electronic document via a document sharing system with collaborated workspace with individual activity indictors taught by Page with analyzing user behavior by monitoring when the user has previously opened a document within a predetermined amount of time taught by Chanda.  The motivation for doing so would have been to easily automate displaying information by analyze user’s behavior in order to utilize the way information are being displayed and shared.  [0003] of Chanda. 	Claims 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 20110010640 A1) and further in view of Page (US 20150019999 A1) in view of Bhogal et al (US 20160321462 A1). 	Referring to claims 12 and 17, Fox in view of Page disclose the set of computing devices of claim 1, wherein the computer-readable storage media comprise further computer-executable instructions, which, when executed by the one or more processing units.  Fox in view of Page do not specifically disclose “cause the set of computing devices to select the first plurality of user workspaces based on a pre-generated social graph.”
However, Bhogal discloses system cause the set of computing devices to select the first plurality of user workspaces based on a pre-generated social graph ([0036] of Bhogal recites “the collaborative editing system determines an access level for each of the users associated with the second computing device. The access level for a particular user associated with the second computing device may be determined based on a social network relationship between such particular user and another user associated with the electronic document. The other user associated with the electronic document may be an owner or authorized editor of the electronic document, such as the first user. The other user associated with the electronic document may be an authorized user of the electronic document who is using the second computing device to share the electronic document with the particular user. For example, the other user may be using the second computing device to facilitate a web conference or live conference, and the particular user associated with the second computing device may be attending the conference. By way of further example, the other user may be using the second computing device to share the electronic document with the particular user via a social networking system.”  Here, the users are connected through a collaboration system to share or edit electronic documents via their social relationship.)	Fox and Page and Bhogal are analogous art because both references concern collaborating/sharing editing of an electronic documents by a plurality of users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fox’s a plurality of users to share/edit electronic document via a document sharing system with collaborated workspace with individual activity indictors taught by Page with a plurality of socially related users to share/edit electronic document via a collaborative system taught by Bhogal.  The motivation for doing so would have been to determine the user with right access with electronic documents via the social relationships of the user to automatically gain access and editing rights to the electronic document without having to ask for access every time an editing or change needs to be made by a user.  [0018] of Bhogal.

	Referring to claims 13, 18 and 20, Fox in view of Page disclose the set of computing devices of claim 1, wherein the one or more computer-readable media comprise further computer-executable instructions, which, when executed by the one or more processing units.   Fox in view of Page do not 
However, Bhogal discloses system cause the set of computing devices to: separately detect a receipt of the first activity indicator at a second user workspace that is part of the first plurality of user workspaces to which the first activity indicator was distributed;([0036] of Bhogal, the first user can share electronic document with other users who is in first degree social relationship with automatically based on the access level, wherein the second user(s) who is in first degree social relationship with the first user is part of the first plurality of user workspaces) and re-distribute the first activity indicator to a second plurality of user workspaces differing from the first plurality of user workspaces, the re-distributing being triggered by the separately detecting the receipt of the first activity indicator at the second user workspace ([0035]-[0036] of Bhogal recites “the second computing device may be used by multiple users to access the electronic document. For example, the second computing device may be (i) hosting web conference, (ii) providing a live conference, presentation, or editing session, or (iii) sharing the electronic document through a social networking system. In some embodiments, the collaborative editing system may identify the users associated with the second computing device by receiving from the second computing device a list of users who might view or otherwise access the electronic document via the second computing device, such as a list of individuals signed up for a web conference, a list of individuals signed up for a live conference, or a list of users with whom the second computing device wishes to share the electronic document via a social networking system.”  Hence, once the second level users/workspaces) receives the redacted electronic document for editing/sharing, the document is re-distributed with the third level users/workspaces who is in first degree social relationship with the second level users/workspaces, but not in first degree social relationship with the first user, hence this third level users/workspaces are a plurality of users that are different than the previous group of user workspaces and this sharing/editing of document is triggered by users in the second level of users/workspaces getting the electronic document shared by the first user)	Fox and Page are analogous art because both references concern collaborating/sharing editing of an electronic documents by a plurality of users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fox’s a plurality of users to share/edit electronic document via a document sharing system with collaborated workspace with individual activity indictors taught by Page with a plurality of socially related users to share/edit electronic document via a collaborative system taught by Bhogal.  The motivation for doing so would have been to allow the access level to be automatically granted/determined by user’s social relationship to save user time to have to check access level with other users for every document.  [0036] of Bhogal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        /Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145